ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: Clients hired respondent to pursue an appeal in a civil case. They paid re*966spondent $1,500 toward fees and $2,500 toward the cost of the transeript. The Court of Appeals granted several requests to extend the time to file the record. Eventually, the opposing party moved to dismiss the appeal because respondent had not filed the record of the proceedings. The Court of Appeals granted the motion. Respondent did not promptly notify the clients and did not return telephone calls from the clients. Subsequently, respondent met with the clients and informed them the appeal had been dismissed for reasons other than his failure to timely file the record. Though aware the Commission requested a written response to a grievance filed by the clients, respondent did not respond.
Violations: - Respondent violated Ind. Professional Conduct Rule 1.3, which requires a lawyer to act with reasonable diligence and promptness; Prof.Cond.R. 14(a), which requires a lawyer to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information; Prof.Cond.R. 1.4(b), which requires a lawyer to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation; and Prof.Cond.R. 8.1(b), which requires a lawyer to respond to lawful demands for information from the Disciplinary Commission.
Discipline: Thirty (80) day suspension with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. The respondent, Timothy R. Dodd, is hereby suspended from the practice of law for thirty (30) days, effective April 11, 2005, with automatic reinstatement thereafter. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 83(d).
SHEPARD, C.J., and SULLIVAN and RUCKER, JJ., concur.
DICKSON and BOEHM, JJ., vote to reject the conditional agreement.